SIXTH AMENDMENT TO CREDIT AGREEMENT



THIS

SIXTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), made and entered into as
of May 27, 2009, is by and between Quantum Fuel Systems Technologies Worldwide,
Inc., a Delaware corporation (the "Borrower"), the Lenders party to the Credit
Agreement (as defined below), and WB QT, LLC, a Delaware limited liability
company, a Lender and as agent for the Lenders (in such capacity, the "Agent").





RECITALS



1. The Lenders, the Agent and the Borrower entered into a Credit Agreement dated
as of January 31, 2007, as amended by a First Amendment to Credit Agreement
dated as of September 13, 2007, a Second Amendment to Credit Agreement dated as
of November 6, 2007, a Waiver and Agreement dated as of December 14, 2007, a
Third Amendment to Credit Agreement dated as of January 16, 2008, a Fourth
Amendment to Credit Agreement dated as of May 30, 2008, and a Fifth Amendment to
Credit Agreement dated as of March 12, 2009 (as so amended, the "Credit
Agreement"); and

2. The Borrower and Lender desire to amend certain provisions of the Credit
Agreement, subject to the terms and conditions set forth in this Amendment.

AGREEMENT



NOW, THEREFORE,

for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby covenant and agree to be bound as
follows:



Section 1. Capitalized Terms

. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement, unless the context shall
otherwise require.





Section 2. Amendments

. The Credit Agreement is hereby amended as follows:





2.1

Section 1.1 of the Credit Agreement is amended by amending the definition of
Maturity Date for Term Loan C to state October 31, 2009.





2.2

Section 2.3(b) of the Credit Agreement is amended to read in its entirety as
follows:





(b) Term Loan. The Company hereby unconditionally promises to pay to Agent for
the account of each Lender the outstanding principal balance of the Term Advance
as of the date of this Amendment as follows:



$1,119,507 on June 15, 2009 and the remaining balance in monthly installments of
$1,000,000 commencing on July 15, 2009 and continuing on the 15th day of each
month thereafter until the Term Advance is paid in full.



All prepayments of principal with respect to the Term Advance must be paid in
cash and shall be applied to the most remote principal installment or
installments then unpaid.



On the applicable Maturity Date, the entire unpaid principal balance of the Term
Advance and all unpaid interest and accrued interest thereon shall also be fully
due and payable in cash only.

Each payment date stated in (i) and (iii) above is hereinafter referred to as a
"Term Loan Payment Date").

Notwithstanding anything to the contrary in this Agreement, amounts due under
Section 2.3(b)(i) may, at the option of the Company, be made in common stock of
the Company subject to the satisfaction of the conditions in the immediately
following sentence. When making any payment under Section 2.3(b)(i) using common
stock of the Company, the value of each such share of stock shall be determined
based on ninety five percent (95%) of the Volume-Weighted Average Price for such
stock for the five (5) Business Days immediately prior to the date such payment
is due pursuant to Section 2.3(b)(i) ("Term Loan VWAP Measurement Period");
provided, that no payment under Section 2.3(b)(i) may be made using common stock
of the Company unless the following conditions have been satisfied: (A) the
Company shall have given the Agent notice of its intention to make such payment
using common stock, which notice shall be irrevocable, no later than six (6)
Business Days prior to the Term Loan Payment Date; (B) the common stock used for
payment shall be immediately transferable without restriction, subject to
applicable securities laws, provided that prior to the Term Loan Payment Date
Borrower has provided Company with a certificate customary for sales under Rule
144 and a Legal Opinion in form and substance acceptable to Company opining that
Borrower may immediately sell such shares in accord with Rule 144 (and if such
opinion and certificate is not received by the Company prior to the Term Loan
Payment Date and the Company does not have an effective shelf registration
statement on file with SEC with sufficient availability there under, then shares
issued in payment will be restricted shares or Lenders may instead choose to
require the Company to add such payment to the outstanding principal amount by
providing the Company with written notice thereof at least one (1) business day
prior to the Term Loan Payment Date); (C) the common stock used for payment
shall be delivered to the Agent within two (2) Business days following the Term
Loan Payment Date; and (D) if the Volume-Weighted Average Price for such stock
for the first three (3) days of the Term Loan VWAP Measurement Period is less
than $0.50 per share the Lenders may instead choose to require the Company to
add such payment to the outstanding principal amount by providing the Company
with written notice thereof at least one (1) business day prior to the Term Loan
Payment Date, in which case it will be due on the Maturity Date. Notwithstanding
anything in this Section 2.3(b) to the contrary, in the event the Company at the
time of a Term Loan Payment Date is not able to make a payment under Section
2.3(b)(i) using common stock of the Company under the Marketplace Rules of the
Nasdaq Stock Market, any principal payment due on such Term Loan Payment Date
shall be due and payable on the Maturity Date.

2.3

Section 2.3(c) of the Credit Agreement is amended to read in its entirety as
follows:





(c) Term Loan C. The Company hereby unconditionally promises to pay to Agent for
the account of each Lender the Accreted Principal Amount that is outstanding as
of the date of this Amendment or, if less, the outstanding principal balance of
the Term Loan C Advance as follows:

(i) In monthly installments of $1,250,000, commencing on July 1, 2009 and
continuing on the first day of each month thereafter until the Term Loan C is
paid in full;

(ii) All prepayments of principal with respect to the Term Advance must be paid
in cash and shall be applied to the most remote principal installment or
installments then unpaid; and

(iii) On the applicable Maturity Date, the entire unpaid principal balance of
the Term C Notes and all unpaid interest accrued thereon shall also be fully due
and payable in cash only.

Each payment date stated in (i) and (iii) above are hereinafter referred to as a
"Term Loan C Payment Date").

Notwithstanding anything to the contrary in this Agreement, amounts due under
Section 2.3(c)(i) may, at the option of the Company, be made in common stock of
the Company subject to the satisfaction of the conditions in the immediately
following sentence. When making any payment under Section 2.3(c)(i) using common
stock of the Company, the value of each such share of stock shall be determined
based on ninety five percent (95%) of the lower of the (i) Volume-Weighted
Average Price for such stock for the (5) Business Days immediately prior to the
date such payment is due pursuant to Section 2.3(c)(i) (the "Term Loan C VWAP
Measurement Period"), and (ii) the closing price of the stock on the day
immediately preceding the Term C Loan Payment Date; provided, that no payment
under Section 2.3(c)(i) may be made using common stock of the Company unless the
following conditions have been satisfied: (A) the Company shall have given the
Agent notice of its intention to make such payment using common stock, which
notice shall be irrevocable, no later than three (3) Business Days prior to the
Term Loan C Payment Date; (B) (C) if the Volume-Weighted Average Price for such
stock for the first three (3) days of the Term Loan C VWAP Measurement Period is
less than $0.50 per share the Lenders may instead choose to require the Company
to add such payment to the outstanding principal amount by providing the Company
with written notice thereof at least one (1) business day prior to the Term Loan
Payment Date, in which case it will be due on the Maturity Date; and (D) the
common stock used for payment shall be delivered to the Agent within two (2)
Business Days following the Term Loan C Payment Date ("Term Loan C Stock
Delivery Date"). In the event common stock satisfying the requirements in the
immediately preceding sentence is not delivered on the Term Loan C Stock
Delivery Date after notice has been given by the Company pursuant to clause (A)
of such sentence and each of the other conditions in clauses (B) and (C) are
satisfied, any amounts unpaid as a result thereof shall bear interest at the
interest rate determined pursuant to Section 2.6(c) plus two percent (2%)
through the last day of the month in which such shares are delivered.
Notwithstanding anything in this Section 2.3(c) to the contrary, in the event
the Company at the time of a Term Loan C Payment Date is not able to make a
payment under Section 2.3(c)(i) using common stock of the Company under the
Marketplace Rules of the Nasdaq Stock Market, any principal payment due on such
Term Loan C Payment Date shall be due and payable on the Maturity Date.

2.4

Section 2.6(a) of the Credit Agreement is amended to read in its entirety as
follows:





(a) Term Loan. Interest on the unpaid balance of the Term Advance shall accrue
from the date of such Term Advance to the date repaid, at a per annum interest
rate equal to (a) 12% through September 15, 2008, (b) 13% from September 16,
2008 through October 15, 2008, (c) 14% from October 16, 2008 through November
15, 2008, (d) 15% from November 16, 2008 through December 15, 2008, (e) 16% from
December 16, 2008 through January 15, 2009, (f) 17% from January 16, 2009
through February 15, 2009, (g) 18% from February 16, 2009 through May 19, 2009,
and (h) 9% from May 20, 2009 and thereafter, and shall be payable in immediately
available funds on the fifteenth day of each month.

Section 3. Effectiveness of Amendments

. The amendments contained in this Amendment shall become effective upon
delivery by the Borrower of, and compliance by the Borrower with, the following:



3.1.

This Amendment, duly executed by the Borrower.





3.2

Certified copies of all documents evidencing any necessary third party consent
or governmental or regulatory approval (if any) with respect to this Amendment.



Section 4. Representations, Warranties, Authority, No Adverse Claim

. The Borrower hereby represents that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties
contained in the Credit Agreement are true, correct and complete in all material
respects as of the date hereof as though made on and as of such date, except for
those representatives and warranties that were expressly made only as of a
specific date and changes permitted by the terms of the Credit Agreement and
except with respect to those representations and warranties which are qualified
as to materiality in which case such specific materiality qualifiers shall
apply, and (b) there will exist no Default or Event of Default under the Credit
Agreement as amended by this Amendment on such date which has not been waived by
the Lenders.





Section 5. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest

. Each Lender and the Borrower each acknowledge and affirm that the Credit
Agreement, as hereby amended, is hereby ratified and confirmed in all respects
and all terms, conditions and provisions of the Credit Agreement, except as
amended by this Amendment, shall remain unmodified and in full force and effect.
All references in any document or instrument to the Credit Agreement are hereby
amended and shall refer to the Credit Agreement as amended by this Amendment.
The Borrower confirms to the Lenders that the Obligations are and continue to be
secured by the security interest granted by the Borrower in favor of the Lenders
under the Security Agreement and the Pledge Agreement, and all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants and representations of the Borrower under such documents and any and
all other documents and agreements entered into with respect to the obligations
under the Credit Agreement are incorporated herein by reference and are hereby
ratified and affirmed in all respects by the Borrower.





Section 6. Merger and Integration, Superseding Effect

. This Amendment, from and after the date hereof, embodies the entire agreement
and understanding between the parties hereto and supersedes and has merged into
this Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment, shall control
with respect to the specific subjects hereof and thereof.





Section 7. Severability

. Whenever possible, each provision of this Amendment and the other Amendment
Documents and any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be interpreted in such manner as
to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment, the other Amendment
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited, invalid
or unenforceable under the applicable law, such provision shall be ineffective
in such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment, the other
Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.





Section 8. Successors

. The Amendment Documents shall be binding upon the Borrower and the Lenders and
their respective successors and assigns, and shall inure to the benefit of the
Borrower and the Lenders and the successors and assigns of the Lenders.





Section 9. Legal Expenses

. The Agent waives any right to be reimbursed pursuant to Section 11.5 of the
Credit Agreement for the expenses incurred in connection with the negotiation,
preparation and execution of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents.
The Borrower agrees to reimburse the Agent, upon execution of this Amendment,
for all reasonable out-of-pocket expenses (including attorney fees and legal
expenses of Dorsey & Whitney LLP, counsel for the Agent) incurred in enforcing
the obligations of the Borrower under the Amendment Documents, which obligations
of the Borrower shall survive any termination of the Credit Agreement.





Section 10. Headings

. The headings of various sections of this Amendment have been inserted for
reference only and shall not be deemed to be a part of this Amendment.





Section 11. Counterparts

. The Amendment Documents may be executed in several counterparts as deemed
necessary or convenient, each of which, when so executed, shall be deemed an
original, provided that all such counterparts shall be regarded as one and the
same document, and either party to the Amendment Documents may execute any such
agreement by executing a counterpart of such agreement.





Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF.



 

[The remainder of this page is intentionally left blank.]

IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be executed as of the date and
year first above written.





BORROWER: QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.



 

By: /s/ Alan Niedzwiecki


Name: Alan Niedzwiecki



Title: President & CEO



 

LENDER: WB QT, LLC



 

By: /s/ Andrew J. Redleaf



Name: Andrew J. Redleaf



Title: Managing Member